DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Amendment
The amendment received on 06/21/2022 has been reviewed and considered with the following results: 
As to the objection to the specification, Applicant’s amendment has overcome the objection, as such; the objection has been withdrawn.

Claim Objections
Claim 16 is objected to because of the following informalities:  
On line 3, “the frequency power signal (18) dependant on a control signal” should be changed to -- the frequency signal (18) dependent on a control signal --;
On line 5, “the frequency power signal (18)” should be changed to -- the frequency signal (18) --; and 
On line 10, “the present reference value range” should be changed to -- the preset reference value range --.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  On the last line, “the reference value” should be changed to -- the preset reference value --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16, 18 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are the necessary sequence of steps that produce the intended function/result such as “synchronizing a frequency signal (18) and an external reference signal (10)”.  There is/are missing step(s) to provide the above intended function/result, for example, the recited steps “generating the frequency power signal (18) dependant on a control signal at a digital oscillator circuit (130), routing the frequency power signal (18) to a phase control circuit (100), determining a phase difference of the periodic high frequency signal (18) and the external reference signal (10),” and “regulating a frequency tuning word (15) dependent on a value of a digital control signal (13), wherein the value of the digital control signal (13) is in relation to a preset reference value range of the digital control signal, the present reference value range of the digital control signal (13) being between 0,1 and 0,9 of the reference value”, as shown in the drawing below, cannot produce the intended function/result such as “synchronizing a frequency signal (18) and an external reference signal (10)”.  Furthermore, there is no cooperative relationships between those above recited steps.  In other words, there is no sequence of steps involved in the method for producing the intended function/result such as “synchronizing a frequency signal (18) and an external reference signal (10)”.  Therefore, Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps.

    PNG
    media_image1.png
    492
    826
    media_image1.png
    Greyscale

Claims 18 and 23 are rejected due to their dependencies on the base Claim 16.
Claim 18 is indefinite because the recitation “the step, - activating a frequency tuning word at an activation circuit (145), in case a value of the digital control signal (13) is outside a preset value range” (emphasis added) is unclear. It is not clear how the step of “activating a frequency tuning word” can determine whether or not the value of the digital control signal (13) is outside a preset value range.  Correction and/or clarification is required.
Response to Applicant’s Remarks
The prior rejections to the claims made in the prior Office Action, mailed on 03/22/2022, the amendment and arguments have been considered but are moot in view of a new action on the merits appears below.
Allowable Subject Matter
Claims 1, 3, 4, 8-10, 14, 15, 21 and 22 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747. The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        July 5, 2022